    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 1 of 18. PageID #: 198




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 RICHARD L. KING II, on behalf of        )        Case No. 5:20-cv-00571
 himself and all others similarly        )
 situated,                               )        Judge J. Philip Calabrese
                                         )
        Plaintiff,                       )        Magistrate Judge Thomas M. Parker
                                         )
        v.                               )
                                         )
 BAILEY’S QUALITY PLUMBING               )
 AND HEATING LLC, et al.,                )
                                         )
        Defendants.                      )
                                         )

                              OPINION AND ORDER

      Plaintiff Richard L. King brings this suit as a collective action under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq. Plaintiff moves for conditional class

certification, opt-in identification discovery, and Court-supervised notice to potential

opt-in plaintiffs. (ECF No. 9.) The parties have fully briefed the matter. For the

reasons set forth below, Plaintiff’s motion is GRANTED IN PART and DENIED IN

PART.

                             STATEMENT OF FACTS

      A.      Alleged Violations of the Fair Labor Standards Act

      Defendant Philip Lee Bailey owns and operates Defendant Bailey’s Quality

Plumbing and Heating LLC, a company in Canton, Ohio. (ECF No. 17, ¶¶ 6–7,

PageID #155.) Plaintiff Richard L. King worked for Defendants as an hourly plumber

since approximately January 2018.       (Id., ¶ 15, PageID #157.)     Plaintiff alleges

Defendants failed to pay him and other employees for overtime hours in accordance
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 2 of 18. PageID #: 199




with the Fair Labor Standards Act as the result of a company-wide policy not to pay

for travel time from a worksite to the business premises at the end of the day. (Id.,

¶¶ 19–20, PageID #157.) That is, they were paid for time traveling to and at the

worksite, but not time traveling back from it.

      According to Plaintiff, he and other similar plumbing employees are required

to report to Bailey’s business premises at the start of the workday. (Id., ¶ 21, PageID

#158.) From there, they drive in Defendants’ vehicles to the assigned worksite. (Id.)

At the end of the day, Mr. King and other employees are required to leave the

worksite and return to the business premises. (Id.) According to Mr. King, this travel

time “regularly exceeds one-half hour” and is compensable under the Act.          (Id.,

¶¶ 21–22, PageID #158 (citing 29 C.F.R. §§ 785.38 & 785.39).)

      Despite this time being compensable, Defendants allegedly did not pay

Mr. King and other employees for return travel time at the end of the day. (Id., ¶ 24,

PageID #158.) Defendants only compensated Mr. King and other employees up until

they left the assigned worksite.     (Id.)   Further, Defendants allegedly “docked,

misreported, edited, modified, and/or altered . . . timekeeping records and/or avoided

paying Plaintiff and the FLSA Collective for all compensable time,” failed to

accurately calculate overtime compensation, and “failed to keep accurate records of

hours and overtime worked.” (Id., ¶¶ 26–28 & 31, PageID #159 & 160.) Based on

these allegations, Mr. King claims Defendants violated the Fair Labor Standards Act

and Ohio’s overtime compensation statute.




                                              2
     Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 3 of 18. PageID #: 200




        B.    Collective Class Allegations

        Plaintiff brings these claims on behalf of himself and Bailey’s plumbers or

employees with similar titles and duties. He seeks conditional certification of the

following class:

        All present and former hourly plumbing employees and employees with
        similar job titles or duties (including plumbing helpers, apprentices, and
        laborers) of Bailey’s Quality Plumbing and Heating LLC during the
        period of three years preceding the commencement of this action [March
        16, 2017] to the present.

(ECF No. 17, ¶ 46, PageID #162.) The proposed notice to potential class members

explains that the lawsuit alleges Defendants failed to pay “plumbers, plumbing

helpers, apprentices, and laborers overtime compensation for all hours worked over

40 per week, including travel time at the end of the workday.” (ECF No. 9-4, PageID

#83.)

        According to Plaintiff, the defined class is similarly situated to Mr. King

because they “all were non-exempt hourly employees of Defendants, all were

subjected to and injured by Defendants’ unlawful practice of failing to pay overtime

compensation for all hours worked in excess of forty (40) per workweek, and all have

the same claims against Defendants for unpaid overtime compensation” and other

damages. (ECF No. 17, ¶ 47, PageID #162.) Plaintiff claims the class consists of

about 10 persons and that those “persons are readily identifiable through the payroll

records Defendants have maintained . . . .” (Id., ¶ 49, PageID #162–63.)

        Plaintiff submitted Mr. King’s declaration with his motion for conditional

certification. He declares he regularly worked over 40 hours per week during his

employment at Bailey’s (ECF No. 9-1, ¶ 6, PageID #72) and submitted several

                                               3
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 4 of 18. PageID #: 201




paystubs in support (ECF No. 9-2). His motion focuses on a particular alleged policy

of Bailey’s by which he and others were deprived of overtime compensation.

According to Plaintiff, Bailey’s management told him not to submit travel time from

the worksite to the shop at the end of the workday because Bailey’s does not pay for

that time. (ECF No. 9-1, ¶ 9 & 12, PageID #72.) He provides specific examples of

worksites he traveled to during his employment and one map showing the travel time

between Bailey’s premises and one of the worksites. (ECF No. 9-1, ¶ 11, PageID #73;

ECF No. 9-3.)

      Mr. King claims to know of other Bailey’s plumbers and employees with similar

job titles or duties at Bailey’s who were subjected to the same pay practices because

they “worked under the same terms, I spoke to them about the way we were paid, I

spoke to them about our duties, I worked alongside them, and I observed them while

they completed their duties and completed their timesheets.” (ECF No. 9-1, ¶ 14,

PageID #73.)

      C.     Plaintiff’s Individual Claims

      In addition to bringing collective action claims for Defendants’ alleged

violations of the Fair Labor Standards Act and State overtime laws, Plaintiff asserts

individual claims for retaliation and conversion in the amended complaint. (ECF No.

17, ¶¶ 63–79, PageID #165–67.) Plaintiff alleges that Defendants have not called him

back to work because he brought this lawsuit against them and that Defendants have

wrongfully retained possession of his tools and equipment.




                                             4
     Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 5 of 18. PageID #: 202




                            STATEMENT OF THE CASE

      Plaintiff filed this action on March 16, 2020 and moved for conditional

certification on April 29, 2020. Upon reassignment, on December 15, 2020, Plaintiff’s

motion had been pending for seven months. Defendants oppose Plaintiff’s motion.

(ECF No. 11.) The Court permitted Defendants to supplement their opposition after

Plaintiff amended the complaint. (ECF No. 18.) Defendants raise two main issues

with Plaintiff’s request for conditional certification. First, Plaintiff has not provided

evidence of any potential plaintiff who wishes to opt into this action.          Second,

Plaintiff’s claims require an individualized inquiry not suitable for a collective action.

(ECF No. 11, PageID #92–95.)

      In the event the Court grants conditional certification, Defendants oppose

some content in Plaintiff’s proposed notice to potential plaintiffs who were employees

or former employees. First, they argue notice should only be sent to employees and

former employees from the last two years, as opposed to the three Plaintiff requests.

(ECF No. 11, PageID #95–96.) Second, Defendants argue the proposed notice fails to

include certain pertinent information and provides for a longer than necessary opt-in

period during which potential plaintiffs must file their written consent with the Court

if they wish to participate in the lawsuit. (ECF No. 11, PageID #99–100.) Finally,

Defendants argue Plaintiff’s request for telephone numbers of current and former

employees of Defendants is overly broad and not necessary to notify potential

plaintiffs. (ECF No. 11, PageID #98–99.)




                                               5
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 6 of 18. PageID #: 203




                                     ANALYSIS

      “The Fair Labor Standards Act requires employers to pay overtime to most

employees who work more than 40 hours a week.” Pierce v. Wyndham Vacation

Resorts, Inc., 922 F.3d 741, 745 (6th Cir. 2019) (citing 29 U.S.C. § 207(a)(1)). When

employers do not comply with its requirements, the Act authorizes collective actions

“by any one or more employees for and on behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). Where a court certifies a collective

action, other employees who seek to join the collective class must opt into the

litigation by filing a written consent with the court. Id.

      Before a collective class may be certified, the lead plaintiffs must show “that

the proposed class members are similarly situated” to them. Fortney v. Walmart,

Inc., No. 2:19-cv-4209, 2021 WL 221996, at *2 (S.D. Ohio Jan. 22, 2021) (quoting

Casarez v. Producers Serv. Corp., No. 2:17-cv-1086, 2018 WL 2389721, at *2 (S.D.

Ohio May 25, 2018)). Whether the plaintiff has identified similarly situated class

members is determined in two phases that are governed by two different standards.

Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006). First is conditional

certification, which is conducted at the start of discovery.     Id.     Second is final

certification, which is conducted after discovery concludes.       Id.    If conditional

certification is granted, defendants may move for decertification after discovery.

O’Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 583 (6th Cir. 2009), abrogated in

part on other grounds, Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160, 165–66

(2016).



                                              6
     Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 7 of 18. PageID #: 204




       This lawsuit is in the early stages, and Plaintiff seeks conditional certification.

The purpose of conditional certification is “to provide notice and opportunity to opt

in” to the lawsuit. Smith v. Lowe’s Home Centers, Inc., 236 F.R.D. 354, 357 (S.D. Ohio

2006). At the conditional phase, the plaintiff need only make “a modest factual

showing” that “his position is similar, not identical, to the positions held by the

putative class members.” Comer, 454 F.3d at 546–47. Conditional certification does

not permit the Court to examine the merits of the case. Barker v. Stark Cnty.,

No. 5:19CV276, 2020 WL 1288807, at *2 (N.D. Ohio Mar. 18, 2020) (citing Creely v.

HCR ManorCare, Inc., 789 F. Supp. 2d 819, 826 (N.D. Ohio 2011)). In contrast to

final certification, the standard for conditional certification is “fairly lenient . . . and

typically results in conditional certification of a representative class.” Comer, 454

F.3d at 547.

       Although the Sixth Circuit has not spoken on the issue, most district courts

within this Circuit “have held that plaintiff’s evidence on a motion for conditional

certification need not meet the same evidentiary standards applicable to motions for

summary judgment because to require more at this stage of litigation would defeat

the purpose of the two-stage analysis under Section 216(b).”            Waggoner v. U.S.

Bancorp, 110 F. Supp. 3d 759, 770 n.6 (N.D. Ohio 2015) (quoting Monroe v. FTS USA,

LLC, 257 F.R.D. 634, 639 (W.D. Tenn. 2009)) (cleaned up). This is because “[a]

conditional certification action occurs at the outset of discovery, not at the close of

discovery, and therefore the admissible evidence standard for summary judgment

motions should not apply.” Id. at 247 (citations omitted). Accordingly, evidence that



                                                7
     Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 8 of 18. PageID #: 205




others are similarly situated to the lead plaintiff need not be admissible at this

preliminary phase. Jesiek v. Fire Pros, Inc., 275 F.R.D. 242, 246 (W.D. Mich. 2011)

(considering potential hearsay in the plaintiffs’ declarations on conditional

certification).

       Against this backdrop, Plaintiff’s motion raises three issues:      (1) whether

Mr. King is similarly situated to proposed class members to permit conditional class

certification; (2) if so, whether the Court should approve the proposed notice and

consent forms submitted; and (3) whether Defendants must provide the phone

numbers of potential plaintiffs through opt-in discovery.

I.     Conditional Certification

       Plaintiff’s request for conditional certification depends on whether there is

sufficient evidence, at this preliminary stage, that he is similarly situated to other

Bailey’s employees. The Court finds that there is. The “similarly situated” inquiry

under the Fair Labor Standards Act is less stringent than the class certification

requirements under Rule 23. O’Brien, 575 F.3d at 584–85. The Act does not define

“similarly situated,” but the Sixth Circuit has provided some guidance on what the

term means. It holds “plaintiffs are similarly situated when they suffer from a single,

FLSA-violating policy, and when proof of that policy or of conduct in conformity with

that policy proves a violation as to all the plaintiffs.” O’Brien, 575 F.3d at 585. In

addition, employees may be similarly situated if their claims are “unified by common

theories of defendants’ statutory violations, even if the proofs of these theories are

inevitably individualized and distinct.” Id.



                                               8
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 9 of 18. PageID #: 206




      The complaint and Mr. King’s declarations are sufficient to certify a collective

class conditionally.   Mr. King claims he is similarly situated to other Bailey’s

plumbers and those with similar duties, including plumbing helpers, apprentices, and

laborers, who were required to travel back to the business premises at the end of the

day. Plaintiff asserts he and the proposed class were subject to the same unlawful

policy where they were required to travel back to the business, but were not

compensated for that time, and were not paid for any resulting overtime hours

worked. In support, Mr. King submitted a sworn declaration, copies of his paystubs

reflecting overtime worked, and a map showing the distance between one former

worksite and Bailey’s premises.

      The allegations and Mr. King’s declaration demonstrate the proposed

collective class members perform similar job functions, are subject to the same travel

time payment policy, and were not compensated for overtime hours.             Mr. King

declares he discussed Bailey’s pay policy with other Bailey’s employees and how they

were paid and observed coworkers complete their duties and timesheets. Further,

Mr. King’s estimate that the proposed class only consists of 10 members at a single

office location, as opposed to hundreds or thousands of employees across nationwide

offices, lends credibility to his claims of personal knowledge regarding Bailey’s travel

time policy and its impact on other plumbing employees. His declaration, therefore,

supports that he and the proposed class were subject to a common policy, which

permits the conditional conclusion that they are similarly situated. Whalen v. Degroff

Indus., No. 1:17-cv-2092, 2017 WL 5588868, at *2–3 (N.D. Ohio Nov. 21, 2017)



                                              9
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 10 of 18. PageID #: 207




(granting conditional certification based on single named plaintiff’s paychecks and

declaration that she spoke with other employees who also had five dollars deducted

from each of their paychecks); see also Rembert v. A Plus Home Health Care Agency

LLC, No. 2:17-cv-287, 2018 WL 2015844, at *2 (S.D. Ohio May 1, 2018) (finding a

single affidavit or declaration can “set forth sufficient facts from which the court may

reasonably infer the existence of other employees who were subject to the same wage

and work hours policy as plaintiff”).

      Defendants acknowledge the lenient standard for granting conditional class

certification, but argue Mr. King has not met that standard. None of their arguments

merits denial of conditional certification.

      I.A.   Sufficient Interest

      Defendants argue Plaintiff failed to identify other employees sufficiently

interested in joining the lawsuit. (ECF NO. 11, PageID #92–94). But plaintiffs “are

not required to provide a showing of interest prior to conditional certification.” Hall

v. U.S. Cargo & Courier Serv., LLC, 299 F. Supp. 3d 888, 896 (S.D. Ohio 2018)

(collecting cases); see also Creely v. HCR ManorCare, Inc., 789 F. Supp. 2d 819, 840

(N.D. Ohio 2011). “The Sixth Circuit has neither required such a showing, nor held

that such a showing is not required.” Jesiek, 275 F.R.D. at 247 (citation omitted).

Further, Plaintiff’s retaliation claim in the amended complaint suggests one possible

reason why other plaintiffs have not yet come forward and permits the Court to

excuse the lack of evidence that other potential plaintiffs will opt in. Jesiek at 247.




                                              10
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 11 of 18. PageID #: 208




          I.B.    Individualized Inquiry

          Defendants argue conditional certification is improper because the lawsuit is

premised on Plaintiff’s individual claims, which lack the requisite evidence to find

others are similarly situated. (ECF No. 11, PageID #94–95; ECF No. 18, PageID

#171–72). In support, Defendants direct the Court to Steffen v. Contract Sweepers,

No. 2:17-cv-579, 2018 WL 1755332 (S.D. Ohio Apr. 12, 2018). This case, as Plaintiff

points out, is not quite the same as Steffan.        In Steffen, the plaintiff seeking

conditional certification declared, generally, that “[a]ll the hourly, non-exempt

equipment operators at CSE-Columbus are subject to the same policies and

procedures.” Steffen at *3. He explained the policy and alleged an FLSA violation,

but did not offer evidence that other equipment operators were subject to the same

policy.     Id.    Further, the Steffen Court acknowledged that plaintiffs seeking

conditional certification are not required to submit affidavits by other similarly

situated employees “and that courts routinely grant conditional certification on the

basis of only one or two declarations.” Steffen at *4.

          The Steffen Court denied conditional certification because Steffen failed to

provide a basis for his declaration that other employees were similarly situated. Id.

In contrast, Plaintiff has done just that. His declaration provides a basis for his claim

that other Bailey’s employees are similarly situated. Specifically, he declares he

personally spoke with other employees about how they were paid and observed them

perform similar duties. (ECF No. 9-1, ¶¶ 13–15, PageID #73.)

          Defendants argue Mr. King’s statements are mere speculation and that he

“ignores the important reality that not all employees work the same number of hours
                                               11
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 12 of 18. PageID #: 209




a week nor are they paid the same amount each week.” (ECF No. 18, PageID #172.)

Still, Plaintiff has alleged and provided evidence that all ten potential class members’

claims are unified by a common theory that Defendants did not pay plumbing

employees for travel time back to the business premises at the end of the day.

Plaintiffs may be similarly situated where their claims are “unified by common

theories of defendants’ statutory violations, even if the proofs of these theories are

inevitably individualized and distinct.” O’Brien, 575 F.3d at 585.

      Accordingly, Defendants’ argument that Mr. King’s claims are too

individualized to satisfy the modest factual showing required for conditional

certification is unavailing. Defendants’ concerns are more appropriately addressed

during the second certification phase, after the record is more fully developed.

Ouellette v. Ameridial, Inc., No. 5:16-cv-2144, 2017 WL 2972636, at *3 (N.D. Ohio

July 12, 2017) (“During the second step, courts have discretion to make a thorough

finding regarding the “similarly situated” requirement, based upon a more fully

developed record.” (citation omitted)); White v. MPW Indus. Servs., 236 F.R.D. 363,

373 (E.D. Tenn. 2006) (differences in the amount of unpaid travel time did not defeat

conditional certification).

      Defendants also argue Plaintiff’s individual claims for retaliation and

conversion show he is attempting to transform individual claims into a collective

action. The individual claims in the amended complaint reflect Defendants’ alleged

actions after Plaintiff filed the original complaint. Their presence alone does not work

in the other direction, making collective claims into individual ones.



                                              12
      Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 13 of 18. PageID #: 210




        In sum, Plaintiff has provided sufficient evidence to meet his fairly lenient

burden of showing he is similarly situated to Bailey’s current and former employees.

Mr. King’s declaration supports that proposed class members were all subject to a

common policy whereby Defendants did not pay them for travel time from the day’s

worksite back to the business premises and did not compensate them for overtime

hours. The Court therefore finds conditional certification is appropriate.

II.     Plaintiff’s Proposed Notice

        Where conditional certification is granted, courts may facilitate collective

actions under the Fair Labor Standards Act by authorizing notice of the suit to

potential plaintiffs. Hoffmann–La Roche, Inc., v. Sperling, 493 U.S. 165, 169 (1989)

(discussing the FLSA as incorporated into the ADEA). The Act “grant[s] the court

the requisite procedural authority to manage the process of joining multiple parties

in a manner that is orderly, sensible, and not otherwise contrary to statutory

commands or the provisions of the Federal Rules of Civil Procedure.” Id. at 170.

Courts supervise notice to provide potential plaintiffs “accurate and timely notice

concerning the pendency of the collective action, so that they can make informed

decisions about whether to participate.” Id.

        Defendants request that, if conditional certification is granted, the Court

revise Mr. King’s proposed notice of suit. In particular, they take issue with (1) the

statute of limitations; (2) the lack of notice of potentially paying Defendants’ costs;

(3) the lack of notice of the right to retain counsel; and (4) the length of the opt-in

period.



                                               13
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 14 of 18. PageID #: 211




      II.A. Statute of Limitations

      The parties dispute whether notice should be sent to potential class members

from the last two or three years. A collective action under the Fair Labor Standards

Act must be “commenced within two years after the cause of action accrued, except

that a cause of action arising out of a willful violation may be commenced within three

years.”   29 U.S.C. § 255(a).   A violation is willful where an employer knew or

recklessly disregarded the fact that its conduct violated the Act. McLaughlin v.

Richland Shoe Co., 486 U.S. 128, 133 (1988).        Plaintiff seeks to send notice to

potential class members employed at Bailey’s within the last three years. Defendants

argue a three-year statute of limitations is inappropriate because Plaintiff has not

demonstrated a willful violation. (ECF No. 11, PageID #95–96.)

      At conditional certification, courts do not determine willfulness. Instead, at

this preliminary phase, “courts have determined that the relevant discovery period

should be three years and that discovery will confirm whether or not willfulness

existed.” Heaps v. Safelite Sols., LLC, No. 2:10-cv-729. 2011 WL 1325207, at *6 (S.D.

Ohio Apr. 5, 2011) (citing Iglesias–Mendoza v. La Belle Farm, Inc., 239 F.R.D. 363,

369 (S.D.N.Y. 2007); Roebuck v. Hudson Valley Farms, Inc., 239 F. Supp. 2d 234, 240

(N.D.N.Y. 2002)). Accordingly, “absent proof to the contrary, an FLSA plaintiff may

pursue a claim that the defendant’s alleged FLSA violations were willful and thus

subject to a three-year statute of limitations under 29 U.S.C. § 255.” McCullen v.

Toledo Country Club, No. 3:18-cv-276, 2019 WL 90809, at *2 (N.D. Ohio Jan. 3, 2019).

Accordingly, Defendant’s objection is not well taken, and the Court will permit notice

to potential class members for the last three years.
                                             14
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 15 of 18. PageID #: 212




      However, the Court must modify Plaintiff’s proposed notice. Plaintiff seeks to

send notice to similarly situated former employees of Bailey’s for the “three years

preceding the commencement of this action [March 16, 2017] to the present. (ECF

No. 17, ¶ 46, PageID #162; see also ECF No. 9-4, PageID #83.) But “[c]ourts in the

Sixth Circuit have found that class certification is appropriately limited to three years

prior to the date of approval of the notice, and not the filing of the lawsuit.” Roberts

v. J.R. Eng’g, Inc., No. 5:19-CV-00110, 2019 WL 5653340, at *9 (N.D. Ohio Oct. 31,

2019) (quoting Crescenzo v. O-Tex Pumping, LLC, No. 15-CV-2851, 2016 WL 3277226,

at *5 (S.D. Ohio June 15, 2016)). Accordingly, “the conditional certification should

count back from the date of this Order, not the filing of Plaintiff’s suit.” Id.

      II.B. Potential Liability for Defendants’ Costs

      Defendants argue the proposed notice is deficient because it does not inform

potential plaintiffs that they may be liable for Defendants’ costs if Defendants prevail.

(ECF No. 11, PageID #97.) “[T]he likelihood that potential opt-in plaintiffs will

eventually find themselves liable to pay Defendant’s attorney’s fees is slight, and

notifying potential opt-ins of that remote possibility may unfairly chill potential

opt-in participation than otherwise.” Headspeth v. TPUSA, Inc., No. 2:19-cv-2062,

2020 WL 4577491, at *1 (S.D. Ohio July 23, 2020) (quoting Crescenzo, 2016 WL

3277226, at *6). Therefore, the Court declines to require this language in the notice.

      II.C. Right to Retain Counsel

      Defendants point out the proposed notice “fails to inform potential opt-in

parties that they have the right to retain counsel of their own choosing.” (ECF No.

11, PageID #97.) Plaintiff agrees to add the statement: “‘You also have the option to

                                               15
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 16 of 18. PageID #: 213




retain an attorney of your own choice’ as the second sentence under the ‘Your Legal

Representation if You Join’ section of the notice.” (ECF No. 12, PageID #111 (citing

ECF No. 9-4, PageID #84).) Whether potential plaintiffs should be notified of their

right to retain counsel is left to the Court’s discretion. Gomez v. ERMC Prop. Mgmt.

Co., LLC, No. 3:13-cv-01081, 2014 WL 3053210, at *3 (N.D. Ohio July 7, 2014)

(collecting cases). Considering that the parties agree potential plaintiffs should be

given notice of their right to retain counsel, the Court orders Plaintiff to revise the

proposed notice accordingly.

      II.D. Length of the Opt-In Period

      Plaintiff proposes potential plaintiffs be given 60 days from receiving notice to

opt into the lawsuit. Defendants request the opt-in period be reduced to 45 days.

(ECF No. 11, PageID #99–100.) Plaintiff agrees to reduce the opt-in period to 45 days.

(ECF No. 12, PageID #111.) Given the parties’ agreement, and Plaintiff’s estimate

that the class consists “of approximately 10 persons” (ECF No. 17, PageID #162), the

Court agrees a 45-day opt-in period is sufficient. Plaintiff shall revise and resubmit

the notice accordingly.

      II.E. Consent Form

      Plaintiff also submitted a proposed consent form for opt-in Plaintiffs. (ECF

No. 9-5.) Defendants do not object to the proposed consent form, and the Court finds

it straightforward and easy to complete.

                                    *      *        *

      Subject to the above-noted revisions to the proposed notice, the Court

anticipates approving the content of Plaintiff’s notice and consent form. The Court

                                               16
       Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 17 of 18. PageID #: 214




orders the parties jointly to submit updated forms complying with this ruling within

14 days of the date of this order.

III.     Discovery of Phone Numbers

         Finally, Defendants argue they should not be required to provide Plaintiff with

the last known telephone number of all potential opt-in plaintiffs. (ECF NO. 11,

PageID #98.)      They admit, however, that Plaintiff’s motion merely “suggests” a

request for phone numbers. (Id.) Further, Plaintiff agrees “telephone numbers of

potential opt-ins are not necessary under the circumstances of this case . . . .” (ECF

No. 12, PageID #111.) Given the parties’ agreement, the Court need not address the

issue further. Defendants shall provide the requested opt-in discovery within 14 days

of the date of this Order.

                                     CONCLUSION

         For the reasons stated above, the Court GRANTS IN PART and DENIES IN

PART Plaintiff’s request for conditional certification, opt-in discovery, and Court-

supervised notice (ECF No. 9). The Court GRANTS conditional certification. The

Court hereby certifies the following collective class:

         All present and former hourly plumbing employees and employees with
         similar job titles or duties (including plumbing helpers, apprentices, and
         laborers) of Bailey’s Quality Plumbing and Heating LLC during the
         period of three years preceding the date of this Order.

         The Court GRANTS the request for opt-in discovery. The Court ORDERS

Defendants to provide Plaintiff’s counsel with the name and last known home address

(including zip code) of all current and former plumbing and similar hourly employees




                                                17
    Case: 5:20-cv-00571-JPC Doc #: 21 Filed: 03/11/21 18 of 18. PageID #: 215




of Defendants, any time during the three-year statutory limitation period within 14

days from the date of this Order.

      The Court GRANTS the request for supervised notice, but DENIES the notice

as proposed. In light of this Order, the parties shall jointly file a revised proposed

notice and consent form and a plan for their distribution within 14 days of the date

of this Order.

      SO ORDERED.

Dated: March 11, 2021




                                              J. Philip Calabrese
                                              United States District Judge
                                              Northern District of Ohio




                                             18
